Title: To George Washington from Benjamin Lincoln, 25 December 1780
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General
                            Boston December 25 1780
                        
                        I was in the evening of the 23d honored with your Excellencys favor of the 11th.
                        No measure has been left untried to save the question for filling up our battalions for the war; but every
                            attempt of its abettors for that purpose, and many there were in the assembly, proved abortive. The following short
                            anecdote will point your Excellency to some and I think the principal reasons on which the question was left—A venerable
                            gray headed old Gentleman who has lost two sons in the war rose in the assembly and observed, that the army must be filled
                            up & by our own children, who were affraid of becoming slaves; which they supposed might be the case if they
                            engaged for the war. We have continued the old gentleman sons now grown up who will readily engage for three years; and by
                            the time their services shall expire others now young will be ready to take their places. These ideas so fully possessed
                            the minds of the country members, that they supposed every attempt to fill up the army for the war would be ineffectual,
                            serve only to waste the time, & probably prevent its being done even for three years. Though I am my self
                            convinced that the measure is wrong, and that we had better have tried to have raised part of the number in the first
                            place, and those for the war; yet I have the pleasing satisfaction to be fully convinced, that those who were of a
                            different opinion acted from the purest motives, and the fullest conviction that it was the most eligible. Notwithstanding
                            the vote passed to raise the men for three years or for the war, yet I have great hopes from the encouragement given to
                            them to engage for the war, in addition to the sum to be given for a three years enlistment; and from the disposition I
                            find in the sea ports in favor of the former measure, that great exertions will be made by them and others to carry it
                            into execution. Indeed this town has already secured about one third of its men for this term; and expect thus to secure
                            the remainder.
                        The Assembly meets next week and if there is the most distant prospect that on a revival of the question it
                            will share a different fate from its last, I am positive it will be renewed.
                        By looking back into the state of our finances, and forward to the expences, which will necessarily be
                            incurred the next Campaign, it is found that part of them might be provided for by direct borrowing—This I think will have
                            a very happy effect, for before we can be again trusted we might rescind some former resolutions which have not given all
                            that protection and support to creditors, which perhaps the Legislative body intended they should give, and adopt an
                            inlarged system of poloticks, pregnant with the highest justice—the most permanent security to individuals. This will give
                            dignity to Government—array the Legislature with confidence, & cloth the Executive with strength of vigour: for a
                            government whose resolutions are equal will as certainly find support, as that men regard & steadily pursue their
                            own happiness.
                        I am much surprised to hear that there is so scanty an allowance of clothing in Camp as we have had for so
                            long a time, not only a good supply on hand in Europe and the West-Indies; but, as I have the greatest reason to believe,
                            a sufficiency of cloths within this State, brought in by our privateers, to cloth our army, at any time within these five
                            months past, five times over—Our finances I know are in a miserable situation, but I cannot believe that those of the
                            several States are in so ruinous a condition as to prevent the purchase of so necessary an article.
                        Tho’ it always gives me pain to offer a sentiment, which may in the least cast a censure upon Congress, for
                            I know they are embarrassed, and are not supported as the best good of the public evidently dictates, yet I cannot but
                            suggest my belief that the want of proper arrangements in some degree occasioned those distresses of our army, consequent
                            upon a want of clothing. Either the continental agents should purchase the whole for the army at large; or the several
                            States should be left entirely to cloath their own troops, without the least interference of the agents—for so long as it
                            is the joint business of the agents, and the respective States, a mutual reliance will occasion a failure of exertion in
                            each—The former method is much to be prefered; because there would be a greater uniformity in the clothing of the troops,
                            which will, among other conveniencies, serve to prevent the existence of jealousies, arising from an apprehension of
                            different usage If an idea has ever been held up, that the continental army is but the union of thirteen different armies,
                            having different interests, and in some degree different pursuits; and of course that good policy requires, that each
                            State should secure the affections of their own troops, and attach them to her particular interest, every step I wish
                            might be taken to bury the sentiment in oblivion; and every measure tending to support it, if an other can as conveniently
                            be adopted, be by no means executed. This then will stand as an other reason why the continent should cloth the troops of
                            the respective States or rather their own army. The business of clothing the army is exceedingly loose and irregular, so
                            far that this State, even at this late hour, are uncertain, whether Congress expect that they are to cloth their own
                            troops, independent of them or not. As it is a matter of great importance, I hope Congress will be explicit and decided on
                            this point—it is particularly necessary that they should be so, as it is supposed here, that the late requesition of
                            Congress for the specific articles and cash, together with what they draw from the new emission is the whole demand on
                            this State; & as I said before part of this expence must be provided for by borrowing. Should Congress think it
                            most expedient, that this State or the several States should cloth their own troops, and credit them for the expence in
                            the present requisition, I am confident that if they give orders to this State, for this purpose, they will be immediately
                            executed.
                        Colonel Henly assures me that the goods are here, and that an immediate supply for the whole army can be
                            obtained—some have been offered him on credit—he has no orders to purchase.
                        To cloth all the troops of the continent can now I think be easily effected—The inclosed will shew your
                            Excellency what quantity of clothing has been lately sent on, and what remains on hand—I hope the matter will not be
                            delayed a single moment from an expectation of our receiving what we have in Europe or the West-Indies. The dangers of the
                            seas and the riske of capture are too great to justify the least suspension—indeed was it to arrive at the hour of our
                            procuring a full supply, should we even then have more on hand than sound policy would direct? I believe not but am rather of
                            opinion that a provident people, under our circumstances, would store three times the quantity. If on the whole we should
                            be ordered to cloth our own troops, I wish your Excellencys directions whether, if it can soon be effected, the recruits
                            should be detained in the mean time or marched on without delay to camp—In either case I conceive it will be necessary to
                            send a number of officers to Springfield, & to this Town, as those will probably be the two principal places, at
                            which the troops will rendezvous; for if we mean to keep them from straggling marauding and wasting their time they must
                            be sent in bodies under proper officers—It appears to me that it will be also necessary to detain some of the arms now
                            here, & which are ordered on, to be put into the hands of those on whom we can depend. They will serve as a guard
                            to others of a different character.
                        The General Court have ordered to each man one dollar a mile to enable him to march to camp; but it is so far
                            short of the real expence, that it will answer no valuable purpose—Indeed if it was adequate, I think no good would arise
                            from the measure; for I am confident the men will not be got to camp, unless they are marched under the care of proper
                            officers, and different magazines established on the rout, at which the men can be regularly supplied. I think there
                            should be one in this town; one in Worcester, one in Springfield & one in Lichfield—If your Excellency should be
                            of opinion, that the measure is necessary, I wish you would suggest it to the Governor, who ever disposed to do right
                            doubts the propriety of his ordering these magazines from the specific articles called for by congress. If those are not
                            taken it will be difficult to establish them.
                        There are some matters to be attended to here in the military way, which seems to be the particular business
                            of your Excellency, as commander in chief or the commanding officer in a seperate department. Am I sir a senior officer
                            here competent to such business? If I am not, and further powers from your Excellency should be necessary, and you should
                            think proper to grant them I hope, if it can be avoided, an idea of my being commanding officer in this department will
                            not be held up. I have the honor to be My Dear General with every sentiment of regard and esteem your Excellencys most
                            obedient & most humble servant
                        
                            B. Lincoln

                        
                    